Title: Charles Storer to John Adams, 21 Jul. 1786
From: Storer, Charles
To: Adams, John


          
            
              
            
            

              Boston.

              21st. July. 1786.
            
          

          Nay, Sir, do not confine enthusiasm & patriotism entirely
            to Tories & Refugees—You have always had a good share of it, and I was going to
            claim a little too—You will see by my letter to Mrs: Adams
            how I mean to dispose of my self here—wh: I hope will meet
            with your approbation. On another score I wish to ask your advice & opinion—but
            I always remember what you once told me vizt: that, where
            you could with propriety answer me, you would—further than that you would not—nor do I
            wish it, Sir—
          I am lately from Passamaquoddy with Genl: Lincoln—and while there, three of our vessells from the Westward
            loaded with Lumber were seized by the Sheriff Naval Officer & others from St: Andrews as they were laying
            at Anchor under Dudley Island, a deed of which our
            Government sometime since gave to Colo: Allen—One sloop was
            unloading on Campo Bello which is supposed to belong to the British—It seems they have
            been laying out the Province of New Brunswick into Districts—and the western District
            includes Moose, Deer, Dudley, & Frederick Islands, the last of which our Naval
            Officer lives on—Further, they extend this boundary of the Western District “to the
            western shores of the west passage into the Bay”: thereby claiming both Channels. but,
            should the Island belong to them by the exception in the treaty, the channels do not
            most surely—The People of St: Andrews, howr talk of havg guard-Ships
            & Galleys placed in each Channel—
          Leonard, a Refugee Miller fm. this
            town is Naval Officer on their side and has ordered ours to quit the Bay as having no
            right there—He was answered, that he knew of no authority but that of Massachusetts by
            which he was appointed, & by which alone he should quit his place. However , as
            we were leaving the Bay we were assured,  or at least heard  that the
            Government of New Brunswick has disapproved of the conduct of the Naval Officers
            & that the vessells were returning, being given up—
          There are great disputes about our Eastern boundaries—The British
            say the St: Croix is what is now called the Scudick—we say, & the Indians have been
            consulted on the point, that the true St: Croix is what is
            now called the Mecakadawick, 12. or 15. miles farther
            Eastward—& the river next westward of St: John’s,
            which I am told you say is the river you meant in settling the treaty—The next thing
            they claim is all the Islands in the Bay, by virtue of that clause in the
              treaty which excepts in their favor all Islands, within 20. leagues of the Coast
              wh: were at the time of the Peace & were formerly
            within the limits of Nova Scotia. Whether these Islands are in this predicament I know
            not—but if they are to have them, they have the finest
            part of the Bay & will have it in their power to injure us greatly—Some there
            say that the Islands meant in the Treaty were those lying on the eastern side of the Bay
            of Fundy, near the coast of Nova Scotia, & which come with 20. leagues of our
            Coast—The British say further that, in proof of those Islands in the Bay of
            Passamaquoddy belonging to them by virtrue of the treaty, Lord Sydney or some Minister writes that tho’ Mr: Adams has been written to on the subject, he has
            never made any representation to the Ministry; which is an acknowledgement
              that those were the Islands excepted—Now, Sir, mostly for my own
            satisfaction, as I am going to settle there, I would request you to inform me on the
            above subject, that I may know how to govern myself. One thing more I would add—which
            is—that inhabitants of Moose Island have been repeatedly summoned to act as Jurymen
            & otherwise to appear at the Courts at St:
            Andrews—& have as often refused, declaring themselves Citizens of the U: States
            & under the Government of Massachusetts—On the British side they say, that if that Island is determined to fall within their line,
            they will make them pay for their refusal—This looks like uncertainty of the right—The
            Governor & Council have the above matter now under consideration—but
            what will be the result I know not—’Tis considered here as a daring insult to the U:
            States & to Massachusetts in particular—I hope therefore that good-will come
            from this fracas—I mean that it will determine our boundaries with more
              precision & certainty—
          “Voila un beau tableau” en verite, as you represent it—I am most
            indebted for your information—If you join in the belief that all will yet be well, I am
            more satisfied in my opinion—You speak of restraining Commerce—I hold up both hands for
            confining it to the very narrowest bounds possible—That we are in a fair way of
            establishing a general system is a peice of information that affords me particular
            satisfaction—Heaven forbid that it should fail of success!—You speak of having a market
            in Europe for all our Produce—I hear the Mr: Barrett, not only compleated the Oyl contract he
            went to France upon—but has also engaged with the French Court to supply their whole
            Navy with Masts & Spars—Commerce in this way is of no disservice to
            us—Encouraging our own productions will enrich us—
          Accept my thanks for the continuance of your Correspendance—which I
            wish not to carry beyond bounds agreeable to yourself—
          Be assured Sir, of my best respects, in which our family joins, and
            that I am with great esteem / Yr: much oblig’d & /
              humle: servt:


          
            
              Chas: Storer.
            
          
          
            NB. I enclose a Newspaper giving an account of Commencement—You
              will be probably surprised at the political disputations there introduced—as are many
              others—There are Subjects that Students have no right to meddle with—& which
              ought not to be debated in public—It was observed that there were many serious truths
              told, that had better have been concealed—’Twas really so indeed.—
          
        